UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 12-1608


MARLENE J. ROBERTSON,

                Plaintiff – Appellant,

          v.

PRINCE WILLIAM HOSPITAL,

                Defendant – Appellee,

          and

PRINCE WILLIAM MEDICAL CENTER,

                Defendant.



Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria. Gerald Bruce Lee, District
Judge. (1:11-cv-00820-GBL-JFA)


Submitted:   September 26, 2012            Decided:   November 2, 2012


Before NIEMEYER, KING, and THACKER, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Marlene J. Robertson, Appellant Pro Se. Michael E. Olszewski,
Paul Thomas Walkinshaw, HANCOCK, DANIEL, JOHNSON & NAGLE, PC,
Fairfax, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

             Marlene        J.    Robertson          appeals    the       district     court’s

orders denying her motion to amend her complaint and dismissing

in part and granting summary judgment in part on her complaint

alleging a 28 U.S.C. § 1983 (2006) claim, a human trafficking

claim, and related Virginia tort claims.                            On appeal, Robertson

argues that the district court improperly denied leave to amend

following      a    hearing       on    Appellee’s       motion      to    dismiss     or    for

summary   judgment.              Because       the    proposed       amendment       would    be

futile,   we       conclude       that    the    district       court      did   not   commit

reversible         error     in        denying       leave     to     amend      under       the

circumstances presented here.                    See Katyle v. Penn Nat’l Gaming,

Inc., 637 F.3d 462, 471 (4th Cir. 2011), cert. denied, 132 S.

Ct. 115 (2011); Sound of Music Co. v. Minn. Mining & Mfg. Co.,

477 F.3d 910, 923-24 (7th Cir. 2007); Laber v. Harvey, 438 F.3d

404, 426-28 (4th Cir. 2006) (en banc) (providing standard of

review and factors to consider in denying leave to amend).

             Robertson           also      challenges          the     district        court’s

disposition of her claims.                     We have reviewed the record with

regard    to       these      claims       and        find     no     reversible        error.

Accordingly, we affirm for the reasons stated by the district

court.    Robertson v. Prince William Hosp., No. 1:11-cv-00820-

GBL-JFA   (E.D.       Va.     Apr.       25,    2012).         We    dispense    with       oral

argument because the facts and legal contentions are adequately

                                                 2
presented in the materials before the court and argument would

not aid the decisional process.

                                                      AFFIRMED




                                  3